244 F.2d 63
Hall C. SMITH, Appellant,v.Thomas A. GALLAGHER, Collector of Internal Revenue, Appellee.
No. 13030.
United States Court of Appeals Sixth Circuit.
April 24, 1957.

Sol Goodman, Cincinnati, Ohio, for appellant.
Hugh K. Martin, U. S. Atty., Columbus, Ohio, Richard H. Pennington, Asst. U. S. Atty., Cincinnati, Ohio, Charles K. Rice, Lee A. Jackson, I. Henry Kutz, Mildred L. Seidman, and Melva M. Graney, Washington, D. C., for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case arises out of an action for refund of income tax paid upon $17,000 received in the year 1944 by petitioner as salary. The case was submitted to the court upon the pleadings, a written stipulation of agreed facts, and documentary evidence annexed thereto.


2
And it appearing that the court made detailed findings of fact in which it concluded that the sum of $17,000 which the corporation paid the plaintiff in 1944 was paid to him as salary, received by him as salary, and treated by him as salary;


3
And it appearing that petitioner received the said $17,000 under a claim of individual right as belonging to him, such payment to be received by him having been without restriction as to its use or disposition, Healy v. Commissioner of Internal Revenue, 345 U.S. 278, 73 S. Ct. 671, 97 L. Ed. 1007;


4
And it appearing that within the doctrine of Healy v. Commissioner of Internal Revenue, supra, said salary of $17,000 was properly taxable as income to petitioner under 26 U.S.C. (I.R.C.1939) § 22(a);


5
It is ordered that the judgment of the District Court be affirmed upon the authority of Healy v. Commissioner of Internal Revenue, supra.